Exhibit 10.10

 

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE (this “Amendment”) is entered into as of
April 11, 2012, by and between ELEVEN FAN PIER BOULEVARD LLC, a Delaware limited
liability company (“Landlord”), and VERTEX PHARMACEUTICALS INCORPORATED, a
Massachusetts corporation (“Tenant”).

 

R E C I T A L S:

 

A.            Landlord and Tenant are parties to that certain Lease dated May 5,
2011, as amended by a First Amendment to Lease (the “First Amendment”) dated
October 31, 2011 (as amended, the “Lease”) for approximately 526,312 square feet
of rentable area (the “Premises”) consisting of a portion of the first (1st)
floor, all of the second (2nd) floor through sixteenth (16th) floors (including
a mechanical floor), the Pedestrian Bridge (as defined in the Lease), a
two-story mechanical penthouse, and a portion of a three-level below grade
structure, of the building known as Parcel B, Fan Pier, Boston, Massachusetts
(the “Building”). The Building is part of a phased development located in the
South Boston waterfront area of Boston, Massachusetts (as such area is improved
from time to time, the “Project”).

 

B.            In connection with the design of the Finish Work, the parties have
agreed upon certain changes to the Work Letter attached to the Lease, to certain
modifications to the Premises, and to memorialize certain Tenant Delay.

 

C.            Landlord and Tenant desire to amend the Lease on the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree to amend the Lease as
follows:

 

1.             Work Letter. Effective as of the date hereof, Section 8.02 of the
Work Letter attached to the Lease as Exhibit 10.03 is hereby deleted and the
following is inserted in its place:

 

“Section 8.02

 

(a)           Tenant may, prior to April 1, 2012, from time to time request
reasonable interior changes (any such change, a “Tenant Requested Change”) in
the Base Building Work to accommodate Tenant’s interior space design or system
requirements, subject to the following: in the event that Tenant proposes any
changes to the Base Building Work pursuant to the foregoing, Landlord shall,
within twenty-one (21) days of such request, provide Tenant with (x) Landlord’s
architectural and engineering design proposals (to be prepared by Landlord’s
Architect at Tenant’s expense on a time and materials basis) and (y) order of
magnitude conceptual pricing setting forth the reasonable out of pocket
additional, estimated costs to be incurred by Landlord to implement the change
in Base Building Work as a result of such change and the amount of estimated
delay, if any, that will result in the completion of Base Building Work,
together with any other costs that Landlord reasonably anticipates it will incur
(including without limitation

 

--------------------------------------------------------------------------------


 

direct and indirect costs resulting from the effects of such changes on retail
tenants in the Building) as a result of such change (“Landlord’s Change Estimate
Notice”). Tenant shall, within five (5) business days of receiving Landlord’s
Change Estimate Notice, either withdraw Tenant’s request for such change or
authorize Landlord to proceed with the preparation of revised plans for the Base
Building Work reflecting such change at Tenant’s expense on a time and materials
basis. Tenant’s failure to timely reply to Landlord’s Change Estimate Notice
shall be deemed to be a withdrawal of Tenant’s request for such change.

 

Landlord shall make such reasonable interior changes provided that (i) Tenant
pays for costs specified by Landlord in Landlord’s Change Estimate Notice,
(ii) the change is consistent with the governmental approvals and permits
authorizing the performance of the Base Building Work, (iii) the change is
consistent with first quality design standards for laboratory and office space
and does not have a material adverse effect on the value of the Building or
Property, (iv) Tenant authorizes Landlord to make such change pursuant to the
immediately preceding paragraph, (v) Tenant agrees in writing that such change
constitutes a Tenant Delay and Landlord and Tenant agree in writing to the
amount of such Tenant Delay (any such Tenant Delay, an “Agreed Tenant Delay”)
(and in any event that such changes in the aggregate do not result in more than
thirty (30) days of delay in the Substantial Completion of the Landlord Work, or
cause Landlord to miss any deadline set forth in Landlord’s construction loan,
in each case as determined by Landlord in its reasonable discretion); (vi) such
change does not materially and adversely affect the Building systems or
structural elements of the Building or the completion and occupancy of any
portion of the Building other than the Premises. Upon the written request of
Tenant, Landlord shall use commercially reasonable efforts to cause Landlord’s
contractor to quote the cost for any such change on a lump sum or a guaranteed
maximum price basis in the issuance of a change order therefor. If Tenant timely
notifies Landlord that Tenant authorizes Landlord to make such change and
satisfies the other requirements set forth in this paragraph but Tenant does not
agree with Landlord’s cost estimate for construction work as set forth in
Landlord’s Change Estimate Notice, then Tenant may, by notice to Landlord set
forth in Tenant’s notice authorizing Landlord to proceed with such change
pursuant to clause (iv), above, elect to have the work performed on a time and
materials basis in accordance with Landlord’s construction contract.

 

Landlord’s design costs under this Section 8.02, any Direct Costs due to
Landlord’s contractor on account of Tenant Requested Changes, and any other
direct and actual costs incurred by Landlord as a result of such Tenant
Requested Changes and described in Landlord’s Change Estimate Notice (but in any
event excluding those costs otherwise excluded from Direct Costs described in
clauses (b)-(g) of the second paragraph of Section 11.05 of this Exhibit 10.03)
shall be invoiced to Tenant as incurred and paid by Tenant within fifteen (15)
days following such invoice (provided, however, that Tenant may elect in writing
within such 15 day period to have such costs deducted from the Finish Work
Allowance until such time as Excess Costs are determined pursuant to
Section 11.03 of this Work Letter). Landlord shall provide Tenant all reasonable
cost accounting information regarding such work provided to Landlord by
Landlord’s contractor or otherwise reasonably available to Landlord and, at
Tenant’s sole cost and expense, shall cause the final amount due for such work
to be determined in accordance with Section 11.06 of this Exhibit 10.03”

 

2

--------------------------------------------------------------------------------


 

2.             Excess Costs. The third sentence of Section 11.03 of the Work
Letter is hereby deleted in its entirety and the following is inserted in its
place:

 

“All costs being funded by the Allowance Construction Amount shall be co-funded,
on an ongoing basis, as follows: (a) if the Excess Costs are less than the
Allowance Construction Amount, Tenant and Landlord shall each bear a fifty (50%)
percent share of such costs until Tenant has fully funded the Excess Costs and
thereafter the remainder of the amounts applied towards the cost of the Finish
Work shall be paid by Landlord using the Allowance Construction Amount until the
Finish Work Allowance has been used in full; (b) if the Excess Costs are equal
to or greater than the Allowance Construction Amount, Tenant and Landlord shall
each bear their pro-rata share of such costs (i.e. if Excess Costs are equal to
the Allowance Construction Amount, then each of Landlord and Tenant would
co-fund 50% of the applicable amount; if Excess Costs are 125% of the Allowance
Construction Amount, then Tenant would fund 55.56% of the applicable amount and
Landlord would fund the remainder).”

 

3.             Tenant Delay. The parties acknowledge and agree that, in
accordance with Section 12.02(ii) of the Work Letter, a Tenant Delay has
occurred by reason of a Tenant’s failure to submit a complete and final Tenant’s
Program by June 1, 2011. The length of the Tenant Delay on account of such
failure is hereby agreed to be 90 days as of the date of this Second Amendment,
which shall be an Agreed Tenant Delay, provided, however, that in no event shall
the Substantial Completion Date for the purposes of determining the Commencement
Date be deemed to occur prior to the Estimated Commencement Date on account of
the Agreed Tenant Delay described herein. In light of and notwithstanding the
length of such Agreed Tenant Delay, Landlord and Tenant agree that the Critical
Date set forth in Attachment 2 for “BPC Documents approved by Tenant” is now
April 28, 2012.

 

4.             Minor Premises Modification. The parties agree to modify the
first floor level of the Premises to reflect the inclusion of a restroom and the
modifications of the Building lobby as shown on Exhibit A, attached. The plan
attached as Exhibit A hereby replaces the first level plan for the Premises
originally attached to the Lease as part of Exhibit 1.06 thereto, the parties
acknowledging and agreeing that no change in the rentable square footage of the
Premises or the Building occurs as a result of such changes. In accordance
therewith, Exhibit 2.01(e) of the Lease, as previously amended pursuant to the
First Amendment, is hereby deleted in its entirety and replaced with the
attached Exhibit B.

 

5.             Construction Schedule and Critical Date Change  In recognition of
the most recently revised Construction Schedule, the definition of BPC Documents
in Section 1.01 of the Lease is hereby deleted and the following is inserted in
its place:

 

““BPC Documents” means Construction Documents (as defined in Section 10.05 of
the Lease, and which shall meet the requirements set forth as
Exhibit 10.05(b) to the Lease) that describe the full scope and the construction
requirements and design intent of the Finish Work (i.e. 90% Construction
Documents) in sufficient detail to enable the Finish Work contractor to
establish a guaranteed maximum price and construction schedule as well as for
obtaining a building permit from the City of Boston Inspectional Services
Department.”

 

3

--------------------------------------------------------------------------------


 

Furthermore, the FW Architect shall prepare, at Tenant’s expense (subject to the
Finish Work Allowance as provided in Section 11.01) 100% complete Construction
Documents and Tenant shall approve the same by June 15, 2012, which approved
plans shall constitute FW Plans.

 

6.             Miscellaneous. Except as modified herein, the Lease and all of
the terms and provisions thereof shall remain unmodified and in full force and
effect as originally written. In the event of any conflict or inconsistency
between the provisions of the Lease and the provisions of this Amendment, the
provisions of this Amendment shall control. All terms used herein but not
defined herein which are defined in the Lease shall have the same meaning for
purposes hereof as they do for purposes of the Lease. The Recitals set forth
above in this Amendment are hereby incorporated by this reference. This
Amendment shall be binding upon and shall inure to the benefit of the parties
hereto and their respective beneficiaries, successors and assigns.

 

7.             Counterparts. This Amendment may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, which
counterparts taken together shall constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first above written.

 

 

LANDLORD:

 

 

 

ELEVEN FAN PIER BOULEVARD LLC, a

 

Delaware limited liability company

 

 

 

By:

11 FAN PIER BOULEVARD MEMBER

 

 

LLC, a Delaware limited liability company

 

 

its sole member

 

 

 

 

By:

MASSACHUSETTS MUTUAL

 

 

LIFE INSURANCE COMPANY, a

 

 

Massachusetts corporation, a

 

 

member

 

 

 

 

By:

CORNERSTONE REAL ESTATE

 

 

ADVISERS LLC, a Delaware limited

 

 

liability company, its authorized agent

 

 

 

 

By:

/s/ Linda C. Houston

 

 

Name: Linda C. Houston

 

 

Title:Vice President

 

 

 

TENANT:

 

 

 

VERTEX PHARMACEUTICALS

 

INCORPORATED, a Massachusetts corporation

 

 

 

By:

/s/ Ian Smith

 

 

Name:

Ian Smith

 

 

Title:

EVP & CFO

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Revised Premises Plan for Level One

 

--------------------------------------------------------------------------------


 

[g114111kmi001.jpg]

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Exhibit 2.01(e)

 

Measurements as shown on those certain plans dated May 2, 2011, October 27, 2011
and February 8, 2012 and prepared by Elkus/Manfredi Architects entitled “Fan
Pier - Parcel B, 11 Fan Pier Boulevard”, consisting of 13 sheets from Level B1
Areas through and including Penthouse Mechanical Areas and the table entitled
“Parcel B Area Calculation” attached hereto.

 

[table to be attached]

 

--------------------------------------------------------------------------------


 

[g114111kmi002.jpg]

 

--------------------------------------------------------------------------------